Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered December 12, 2012, which dismissed, without prejudice, the petition brought pursuant to CPLR article 78 to annul a determination of respondent New York State Division of Parole, finding that petitioner violated the conditions of her parole, revoked her parole, and imposed an assessment of five months of additional imprisonment, unanimously affirmed, without costs.
The motion court properly found that petitioner’s failure to exhaust her administrative remedies precludes judicial review of respondent’s determination (see Sumner v Hogan, 73 AD3d 618, 619-620 [1st Dept 2010]). Petitioner’s assertion of constitutional claims does not excuse the lack of exhaustion, since these claims “require the resolution of factual issues reviewable at the administrative level” (Town of Oyster Bay v Kirkland, 19 NY3d 1035, 1038 [2012], cert denied 568 US —, 133 S Ct 1502 [2013] [internal quotation marks and citation omitted]).
Concur — Tom, J.E, Acosta, Andrias, DeGrasse and Richter, JJ.